Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors The Providence Service Corporation: We consent to the incorporation by reference in the registration statements (Nos. 333-212888,333-183339, 333-166978, 333-151079, 333-135126, and 333-145843) on Form S-8 of The Providence Service Corporation and subsidiaries of our reports dated March10, 2017, with respect to the consolidated balance sheets of The Providence Service Corporation and subsidiaries as of December31, 2016 and 2015, and the related consolidated statements of income, comprehensive income, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2016, and the effectiveness of internal control over financial reporting as of December31, 2016, which reports appear in the December31, 2016 annual report on Form 10-K of The Providence Service Corporation. /s/ KPMG LLP Phoenix, Arizona
